Citation Nr: 9907455	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  97-31 314	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased rating for herniated nucleus 
pulposus, L5-S1, postoperative, with traumatic arthritis, 
currently evaluated as 10 percent disabling.

2.  Whether the veteran timely appealed the denial of a total 
disability rating based upon individual unemployability 
resulting solely from service-connected disabilities.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

John R. Pagano, Counsel


INTRODUCTION

The veteran completed approximately 16 non-consecutive years 
of active military service ending in January 1985.  

This matter arises from various rating decisions rendered 
since August 1997 by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio, that denied the 
benefits sought on appeal.  Following compliance with the 
procedural requirements set forth in 38 U.S.C.A. § 7105 (West 
1991), the case was forwarded to the Board of Veterans' 
Appeals (Board) for appellate consideration.

For reasons that will be explained in greater detail below, 
the Board has determined that the issue of the veteran's 
entitlement to individual unemployability should instead be 
framed in the manner reflected on the cover page of this 
decision.  


REMAND

Preliminary review indicates that this case is not yet ready 
for appellate disposition for the reasons that follow.  

At his personal hearing held at the RO in February 1998, the 
veteran testified that he sustained an intercurrent low back 
injury during his employment, and that he was awarded 
worker's compensation as a result.  The veteran indicated 
that he would send the paperwork concerning both the injury 
and the grant of worker's compensation to the RO hearing 
officer in conjunction with his appeal.  However, the record 
does not indicate that this was done.  The Board believes 
that this information should be acquired prior to appellate 
disposition, if possible.

Because the symptomatology associated with the veteran's low 
back is partly the result of an intercurrent injury, the 
Board believes that the veteran should undergo a VA 
orthopedic examination in order to clarify that 
symptomatology that may reasonably be attributed to the 
residuals of the veteran's service-connected herniated 
nucleus pulposus, L5-S1, postoperative, with traumatic 
arthritis.  Such an examination will ensure the adequacy of 
the record.  

The veteran claimed a total disability rating based upon 
individual unemployability as the result of service-connected 
disabilities in April 1998.  As part of his application, he 
indicated that he was still employed with the Harrison Ready 
Mix Concrete Company.  The RO denied that claim during the 
following month, and issued the veteran a supplemental 
statement of the case.  The cover letter to the supplemental 
statement of the case indicated that if it contained "an 
issue which was not included in substantive appeal [sic], you 
must respond within 60 days to perfect your appeal of the new 
issue.  If you do not timely file a substantive appeal as to 
the new issue(s) we will place your records on the docket of 
the Board of Veterans' Appeals for review of the prior 
issues...."  It is unclear from the record whether the veteran 
then timely appealed this issue.  The RO, therefore, should 
clarify this matter further.  

In view of the above, this action is REMANDED to the RO for 
the following:

1.  The veteran should be requested to 
furnish documentation concerning his on-
the-job injury during the latter part of 
1996 that resulted in his receipt of 
worker's compensation.  The RO should 
assist the veteran in obtaining any 
documentation in this regard that is not 
already in the veteran's possession.  All 
evidence so received should be made a 
permanent part of the appellate record.  
The veteran is advised that his failure 
to cooperate in this regard may adversely 
affect his claim.

2.  The veteran should be afforded a 
special VA orthopedic examination.  The 
claims folder should be available to the 
examining physician in conjunction 
therewith.  All indicated tests and 
studies should then be accomplished.  The 
examiner should indicate which 
symptomatology is attributable to the 
veteran's service-connected herniated 
nucleus pulposus, L5-S1, postoperative, 
with traumatic arthritis, and which 
symptomatology is attributable to the 
intercurrent injury sustained by the 
veteran during the latter part of 1996.  
The examiner should also indicate whether 
the veteran's underlying service-
connected low back disability as likely 
as not was as much the cause of the 
intercurrent injury as any other factors.  
The veteran should be afforded range of 
motion studies, and these should be 
specified in detail.  Again, the examiner 
should indicate whether any limitation of 
motion of the veteran's lumbosacral spine 
is due to his service-connected low back 
disability.  The examiner should give a 
complete rationale for each opinion and 
conclusion expressed.

3.  The RO should review the examination 
report to ensure that it is in compliance 
with this REMAND.  If not, it should be 
returned for corrective action.

4.  The RO should again review the 
claims.  If it is determined that the 
veteran did not timely appeal the issue 
of his entitlement to a total disability 
rating, then he should be given the 
appropriate laws and regulations 
regarding timeliness of appeals.  In any 
case, both the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the appropriate time period in 
which to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until so 
informed.  The purpose of this REMAND is both to obtain 
clarifying information and to accord the appellant due 
process of law.  No inference should be drawn regarding the 
final disposition of the claims.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1996).



- 5 -


